Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED GUARANTY

This AMENDED AND RESTATED GUARANTY, dated as of June 15, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time,
this “Guaranty”), is made by each Subsidiary (such capitalized term and other
terms used in this Guaranty to have the meanings set forth in Article I) of
MCGRATH RENTCORP, a California corporation (the “Borrower”), from time to time a
party hereto (each individually, a “Guarantor” and, collectively,
the “Guarantors”), in favor of BANK OF AMERICA, N.A., in its capacity as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for the Lenders. This Guaranty amends and restates
in its entirety the Guaranty, dated as of May 14, 2008 (as amended,
supplemented, amended and restated or otherwise modified prior to the date
hereof), by and among the Guarantors from time to time party thereto, in favor
of the Administrative Agent, and continues the guaranty granted thereunder to
the extent set forth herein.

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
June 15, 2012 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among the Borrower, the Administrative Agent and the other
Lenders (as defined in the Credit Agreement) party thereto, the Lenders (as
defined in the Credit Agreement) have extended Commitments to make Loans to the
Borrower and the L/C Issuer has agreed to issue Letters of Credit for the
account of the Borrower or its Subsidiaries; and

WHEREAS, as a condition precedent to the making of the Loans and the issuance of
Letters of Credit under the Credit Agreement, each Guarantor is required to
execute and deliver this Guaranty.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders (as defined
in the Credit Agreement) to make Loans to the Borrower and the L/C Issuer to
issue Letters of Credit for the account of the Borrower or its Subsidiaries,
each Guarantor jointly and severally agrees, for the benefit of each Lender, as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” is defined in the preamble.



--------------------------------------------------------------------------------

“Credit Agreement” is defined in the first recital.

“Guarantors” is defined in the preamble.

“Guaranty” is defined in the preamble.

“Lender” means (a) all “Lenders” as such term is defined in the Credit Agreement
and (b) the L/C Issuer.

“Termination Date” means the date on which all Obligations have been paid in
full in cash, and all Commitments shall have been terminated.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations now or hereafter existing, whether for principal,
interest (including interest accruing at the then applicable rate provided in
the Credit Agreement after the occurrence of any Default set forth in
Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to letters of credit or otherwise,
expenses or otherwise (including all such amounts which would become due but for
the operation of the automatic stay under section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

(b) indemnifies and holds harmless each Lender for any and all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by such
Lender (or the Administrative Agent on behalf of the Lenders) in enforcing any
rights under this Guaranty;

provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Lender (or the Administrative Agent on behalf of
the Lenders) exercise any right, assert any claim or demand or enforce any
remedy whatsoever against any Loan Party or any other Person before or as a
condition to the obligations of such Guarantor hereunder.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.2. Payments Set Aside. To the extent that any payment by or on behalf
of any Guarantor is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Obligations will be
paid strictly in accordance with the terms of each Loan Document under which
they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto. The liability of each Guarantor under this Guaranty
shall be joint and several, absolute, unconditional and irrevocable irrespective
of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Lender (or the Administrative Agent on behalf of the
Lenders) (i) to assert any claim or demand or to enforce any right or remedy
against any Loan Party or any other Person (including any other guarantor) under
the provisions of any Loan Document or otherwise, or (ii) to exercise any right
or remedy against any other guarantor (including any Guarantor) of, or
collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release of or addition to, or consent to or departure
from, any other guaranty held by any Lender (or the Administrative Agent on
behalf of the Lenders) securing any of the Obligations; or

 

- 3 -



--------------------------------------------------------------------------------

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor.

SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Guarantor against any
and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty or any other Loan Document to such Lender or such Lender’s
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Guaranty or any other Loan Document and although such
obligations of such Guarantor may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
of the Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that any Lender (or the Administrative
Agent on behalf of the Lenders) protect, secure, perfect or insure any Lien, or
any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other guarantor) or entity or
any collateral securing the Obligations, as the case may be. Each Guarantor
waives any rights and defenses that are or may become available to such
Guarantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the
California Civil Code. As provided below, this Guaranty shall be governed by,
and construed in accordance with, the Laws of the State of New York. The
foregoing waivers and the provisions hereinafter set forth in this Guaranty
which pertain to California Law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California Law are in any way applicable to this Guaranty or the
Obligations.

SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under this Guaranty or any other Loan Document to which it is a
party, nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Loan Party, in respect of any payment made by

 

- 4 -



--------------------------------------------------------------------------------

such Guarantor hereunder, until following the Termination Date. Any amount paid
to any Guarantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Lenders and shall
immediately be paid and turned over to the Administrative Agent for the benefit
of the Lenders in the exact form received by such Guarantor (duly endorsed in
favor of the Administrative Agent, if required), to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 2.7; provided that if any Guarantor has made payment to the Lenders (or
to the Administrative Agent on behalf of the Lenders) of all or any part of the
Obligations and the Termination Date has occurred, then at such Guarantor’s
request, the Administrative Agent (on behalf of the Lenders) will, at the
expense of such Guarantor, execute and deliver to such Guarantor appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Obligations resulting from such payment. In furtherance of the foregoing, at all
times prior to the Termination Date, each Guarantor shall refrain from taking
any action or commencing any proceeding against any Loan Party (or its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made under this
Guaranty to any Lender (or to the Administrative Agent on behalf of the
Lenders).

SECTION 2.7. Payments; Application. Each Guarantor hereby agrees with each
Lender as follows:

(a) Each Guarantor agrees that all payments made by such Guarantor hereunder
will be made in Dollars to the Administrative Agent, without setoff,
counterclaim or other defense and in accordance with Sections 3.01 and 8.03 of
the Credit Agreement, free and clear of and without deduction for any Taxes,
each Guarantor hereby agreeing to comply with and be bound by the provisions of
Sections 3.01 and 8.03 of the Credit Agreement in respect of all payments made
by it hereunder and the provisions of which Sections are hereby incorporated
into and made a part of this Guaranty by this reference as if set forth herein;
provided that references to the “Borrower” in such Sections shall be deemed to
be references to each Guarantor, and references to “this Agreement” in such
Sections shall be deemed to be references to this Guaranty.

(b) All payments made hereunder shall be applied upon receipt as set forth in
Section 8.03 of the Credit Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. Representations. In order to induce the Lenders (as defined in the
Credit Agreement) to enter into the Credit Agreement and make Loans thereunder
and the L/C. Issuer to enter into the Credit Agreement and issue Letters of
Credit thereunder, each Guarantor represents and warrants to each Lender as set
forth below.

(a) The representations and warranties contained in Article V of the Credit
Agreement, insofar as the representations and warranties contained therein are
applicable to any Guarantor and its properties, are true and correct in all
material respects, each such

 

- 5 -



--------------------------------------------------------------------------------

representation and warranty set forth in such Article (insofar as applicable as
aforesaid) and all other terms of the Credit Agreement to which reference is
made therein, together with all related definitions and ancillary provisions,
being hereby incorporated into this Guaranty by reference as though specifically
set forth in this Article.

(b) Each Guarantor has knowledge of each other Loan Party’s financial condition
and affairs and has adequate means to obtain from each such Loan Party on an
ongoing basis information relating thereto and to such Loan Party’s ability to
pay and perform the Obligations, and agrees to assume the responsibility for
keeping, and to keep, so informed for so long as this Guaranty is in effect.
Each Guarantor acknowledges and agrees that the Lenders (or the Administrative
Agent on behalf of the Lenders) shall have no obligation to investigate the
financial condition or affairs of any Loan Party for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition or affairs of any Loan Party that might become known to
any Lender (or to the Administrative Agent) at any time, whether or not such
Lender (or the Administrative Agent) knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) materially increase the risk of such Guarantor as guarantor, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Obligations.

(c) It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will, as a result of being a Subsidiary of the
Borrower, derive substantial direct and indirect benefits from the Loans made
and the Letters of Credit issued from time to time to the Borrower or its
Subsidiaries by the Lenders pursuant to the Credit Agreement, and each Guarantor
agrees that the Lenders (as defined in the Credit Agreement) and the L/C Issuer
are relying on this representation in agreeing to make Loans to the Borrower
and/or issue Letters of Credit for the account of the Borrower or its
Subsidiaries, as applicable.

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1. Covenants. Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Article VI and VII and Sections 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including

 

- 6 -



--------------------------------------------------------------------------------

Article X thereof. To the extent of any conflict between the terms contained in
this Guaranty and the terms contained in the Credit Agreement, the terms of the
Credit Agreement shall control.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall remain in full force and effect until the Termination Date has
occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Lender (or the Administrative Agent on behalf of the
Lenders) and its successors, transferees and assigns; provided that no Guarantor
may (unless otherwise permitted under the terms of the Credit Agreement) assign
any of its obligations hereunder without the prior written consent of all
Lenders (as defined in the Credit Agreement).

SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor from its obligations
under this Guaranty, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders (as
defined in the Credit Agreement) or the Required Lenders, as the case may be,
pursuant to Section 10.01 of the Credit Agreement) and, in the case of any
amendment, the Guarantors, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Borrower) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.

SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guaranty and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

SECTION 5.6. Termination of Agreement; Release of Guarantor. Upon the occurrence
of the Termination Date, this Guaranty and all obligations of each Guarantor
hereunder shall terminate automatically, without delivery of any instrument or
performance of any act by any party. A Guarantor shall automatically be released
from its obligations hereunder upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Guarantor ceases to
be an Eligible Subsidiary described in clause (a) of the definition thereof of
the Borrower.

SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and 2.5, no failure on the part of any Lender (or the Administrative
Agent on behalf

 

- 7 -



--------------------------------------------------------------------------------

of the Lenders) to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 5.8. Section Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.9. Severability. If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 5.9, if and to the extent that the enforceability of any provisions in
this Guaranty relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 5.10. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION,

 

- 8 -



--------------------------------------------------------------------------------

LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS

 

- 9 -



--------------------------------------------------------------------------------

GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure § 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure section 1281.8 shall be heard and
determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors, jointly and severally,
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

SECTION 5.13. Counterparts. This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 5.14. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its Responsible Officer as of the date first above written.

 

MOBILE MODULAR MANAGEMENT CORPORATION

By:  

 

  Name:  

 

  Title:  

 

ENVIROPLEX, INC. By:  

 

  Name:  

 

  Title:  

 

ADLER TANK RENTALS, LLC By:  

 

  Name:  

 

  Title:  

 

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE LENDERS:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

 

Amended and Restated Guaranty



--------------------------------------------------------------------------------

ANNEX I

Form of Additional Guarantors’ Supplement

GUARANTY SUPPLEMENT

THIS GUARANTY SUPPLEMENT, dated as of                 , 201     (this
“Supplement”), is to the Amended and Restated Guaranty, dated as of June 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), among the Guarantors (such capitalized term, and other
terms used in this Supplement, to have the meanings set forth in Article I of
the Guaranty) from time to time party thereto, in favor of BANK OF AMERICA,
N.A., as administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Lenders (as defined in the Credit Agreement) to
continue to extend Loans and the L/C issuer to continue to issue Letters of
Credit under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), each of the
undersigned agrees, for the benefit of each Lender, as follows.

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below, each of the undersigned hereby irrevocably agrees to
become a Guarantor under the Guaranty with the same force and effect as if it
were an original signatory thereto and each of the undersigned hereby (a) agrees
to be bound by and comply with all of the terms and provisions of the Guaranty
applicable to it as a Guarantor and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct as of the date hereof. In furtherance of the foregoing, each reference
to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed to include
each of the undersigned.

SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations, this Supplement and the Guaranty and any requirement
that any Lender (or the Administrative Agent on behalf of the Lenders) protect,
secure, perfect or insure any Lien, or any property subject thereto, or exhaust
any right or take any action against any Loan Party or any other Person
(including any other Guarantor) or entity or any Collateral securing the
Obligations, as the case may be. Each of the undersigned waives any rights and
defenses that are or may become available to such Person by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided
below, this Supplement shall be governed by, and

 

A - 1



--------------------------------------------------------------------------------

construed in accordance with, the Laws of the State of New York. The foregoing
waivers and the provisions hereinafter set forth in this Supplement and the
Guaranty which pertain to California Law are included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California Law are in any way applicable to this Supplement, the
Guaranty or the Obligations.

SECTION 3. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.

SECTION 4. Full Force of Guaranty. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect in accordance with its terms.

SECTION 5. Severability. If any provision of this Supplement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Supplement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the provisions of
any other Loan Document, each of the undersigned agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses incurred in
connection with this Supplement, including reasonable attorney’s fees and
expenses of the Administrative Agent’s counsel.

SECTION 7. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

SECTION 8. California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure §
638 to a referee (who shall be a single active or retired judge) to hear and
determine all of the issues in such action or proceeding (whether of fact or of
Law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure section 1281.8 shall be heard
and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors (including the
undersigned), jointly and severally, shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.

 

A - 2



--------------------------------------------------------------------------------

SECTION 9. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 10. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[the remainder of this page is intentionally blank]

 

A - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.

 

[NAME OF ADDITIONAL MATERIAL SUBSIDIARY THAT IS A DOMESTIC SUBSIDIARY] By:  

 

  Name:  

 

  Title:  

 

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE LENDERS:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

 

A - 4